Title: To Benjamin Franklin from Alice Freeborn, 4 May 1782
From: Freeborn, Alice
To: Franklin, Benjamin


Sir
Newport Rhode Island May 4th. 1782
I hope your Excellancy, will Excuse the liberty I take, in beging your assistance, to relieve my Newphew, who is now Closely confin’d in Forton Prison in England— His Name is Isaac Allen son of my Brother William Allen and Grandson to the late James Franklin your Excellancies Brother— He in the early part of the present War, enterd the cause of his Country, and Remained some time on Board the American Navey, after which he sailed, an officer of the Morning Starr, a Private Shipp of War, from Philadelphia, in which he was taken by the Enemy, and carried to Charles Town South Carolina, where he was confined, some time, from whence, he was carried to New York, and there Lodged, on Board a Prison Shipp, after which he with several others, were taken on Board a Man of War, and Carried to England— He was absent from New York, several Months, before we had any official accounts of his situation, while I received, his Letter of the 23d. of November 1781, giving an Account, of his Being confind, in England after suffering, very much with the Enemy as his Zeal for his Country, occasiond his Experiencing many distinguished markes of Indignity.
His Excellancy Govenor Greene is so obliging, as to forward this Letter, and I hope as he has sufferd, an Imprisonment, of near two Years, your Excellancy, will consider his situation and if possible relieve him from his long confinement. Relying on your goodness to excuse the Liberty, I have taken— I am Sir Your most Obediant and mo. hum. Servant
Alice Freeborn
His Excellancy Benjamin Franklin Esqr.
